DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundberg et al. (5,100,229).
Claim 1
Lundberg et al. (5,100,229) discloses detecting a first laser signal (Fig. 1B, Ref. 40; portable position sensor) from a first laser base station (Fig. 1B, Ref. 10E); extracting location information associated with the first laser base station (Fig. 1B, Ref. 10E) from the detected first laser signal (The strobe pulse is received at the portable position sensor 40 and the time of reception, i.e., the time label of this pulse, is stored in computer 46 (at point 72)( Each base station 10E-10G will produce location information to the portable position sensor) detecting a second laser signal from a second laser base station (Fig. 1B, Ref. 10F); extracting location information associated with the second laser base station (Fig. 1B, Ref. 10F) from the detected second laser signal (It is important to note that this series of events simultaneously occurs for each of the other fixed stations and the portable position sensor.); and determining a position of the laser receiver (Fig. 1B, Ref. 40) based on the extracted location information associated with the first laser base station (Fig. 1B, Ref. 10E) and the extracted location information associated with the second laser base station (Fig. 1B, Ref. 10F)( Similarly, equations can be derived for solving the position of the portable position sensor 40 for the alternative spatial positioning system depicted in FIG. 1B. Assuming the fixed stations 10E, 10F and 10G are located in the positions (0, 0, 0), (x.sub.f, x.sub.f, x.sub.f) and (x.sub.g, x.sub.g, x.sub.g) respectively; and the tilt angles (as measured form the vertical axis) of the laser beams .gamma..sub.e, .gamma..sub.f, .gamma..sub.g are 0, 60.degree. , and 60.degree. , respectively; then the position of the portable position sensor 40 can be solved by the equations: ##EQU4##. )

    PNG
    media_image1.png
    381
    754
    media_image1.png
    Greyscale

Claim 2
 	Lundberg et al. (5,100,229) discloses the location information associated with the first and second laser base station (Fig. 1B, Ref. 10E, 10F) comprises a horizontal angle associated with the first laser base station (Fig. 1B, Ref. 10E, 10F), a vertical angle associated with the first laser base station (Fig. 1B, Ref. 10E, 10F)( FIG. 3A-3C is a flow chart illustrating horizontal and vertical sensing and positioning as illustrated in FIGS. 1 and 2), an azimuth reference angle associated with the first laser base station ( laser beam having a predetermined angle of spread, i.e., amount of divergence, .PHI. in the vertical direction. Of course, the invention is not limited to the use of prism 16 and conical reflector surface 18, and any other suitable means may be used to produce the angle of spread .PHI..), and coordinates associated with the first laser base station (The system includes preferably three horizontal fixed referent stations (hereinafter "fixed stations") 10A, 10B and 10C, although only two such stations must be used, and portable position sensor 40. For ease of explanation, horizontal fixed station 10A is located at point (0,0) on a Cartesian coordinate system.). 
Claim 3
 	Lundberg et al. (5,100,229) discloses extracting location information associated with the first laser base station and second laser base station (Fig. 1B, Ref. 10E, 10F) from the detected first laser signal or second laser signal comprises determining a horizontal angle associated with the first laser base station based or second laser base station (Fig. 1B, Ref. 10E, 10F)( FIG. 3A-3C is a flow chart illustrating horizontal and vertical sensing and positioning as illustrated in FIGS. 1 and 2) on a modulation (a laser and a strobe transmitter) of the detected first laser signal or second signal.  
Claim 4
 	Lundberg et al. (5,100,229) discloses the detected first laser signal and second laser signal comprises a plurality of beams in an N shape (rotation of Datum) and extracting location information associated with the first laser base station and second laser base station (Fig. 1B, Ref. 10E, 10F) from the detected first laser signal comprises determining a vertical angle associated with the first laser base station or second laser base station (Fig. 1B, Ref. 10E,10F)  based on a time of receiving each of the plurality of beams of the detected first laser signal or second laser signals (The vertical angle is calculated using the same ratio as used in conjunction with the horizontal angles described above. This equation is (at point 86): ##EQU3## The vertical coordinate z is then determined by the following trigonometric algorithm).
Claim 5
 	Lundberg et al. (5,100,229) discloses extracting location information associated with the first laser base station and second laser base station (Fig. 1B, REF. 10E, 10F) from the detected first laser signal and second laser signal comprises demodulating (See Fig. 3C discloses a program that takes signal recovered from the pulsed signal) the detected first laser signal and second laser signal to determine coordinates and an azimuth reference angle associated with the first laser base station and second laser base station (Fig. 1B, Ref. 10E, 10F).  
Claim 6
 	Lundberg et al. (5,100,229) discloses he first laser base station and the second laser base station (Fig. 1B, REF. 10E, 10F) are calibrated to determine a respective position of the first laser base station and the second laser base station (The spatial positioning system includes a calibration sequence which must be followed before useful position information can be generated by the computer 46. The calibration sequence determines the x,y coordinates of the horizontal fixed stations 10A, 10B, 10C, and the x, y, z coordinates of the vertical fixed station 10D, and the offset calibration times of the rotation datums. The calibration sequence generates all necessary calibration information by successively placing the portable position sensor 40 in three points of known position. The offset calibration time is a time added or subtracted by the computer to the time labels corresponding to the rotation datum 12 of a horizontal fixed station (e.g., 10A). This time adjusts the time label to when the rotating laser beam is aligned with the straight line 13 connecting an alternate fixed station (e.g., 10B or 10C) from which position calculation will be generated. The time labels corresponding to the pair of fixed stations (e.g., 10A and 10B, or, 10A and 10C) are to be used to generate the coordinate information of the portable position sensor 40).  
Claim 7
 	Lundberg et al. (5,100,229) discloses a photo detection unit (Fig. 1B, Ref. 40) for detecting a first laser signal from a first laser base station (Fig. 1B, Ref. 10E) and a second laser signal from a second laser base station (Fig. 1B, Ref. 10F); a processor (Fig. 8, Ref. 46); and Page 28 of 34Docket No. 13838.0748extracting location information associated with the first laser base station (Fig. 1B, Ref. 10E) from the detected first laser signal; extracting location information associated with the second laser base station (Fig. 1B, Ref. 10F) from the detected second laser signal; and determining a position of the laser receiver based (Fig. 1B, Ref. 40) on the extracted location information associated with the first laser base station (Fig. 1B, Ref. 10E) and the extracted location information associated with the second laser base station (Fig. 1B, Ref. 10F)( The strobe pulse is received at the portable position sensor 40 and the time of reception, i.e., the time label of this pulse, is stored in computer 46 at point 72)( Each base station 10E-10G will produce location information to the portable position sensor).  
Claim 8
Lundberg et al. (5,100,229) discloses the location information associated with the first and second laser base station (Fig. 1B, Ref. 10E, 10F) comprises a horizontal angle associated with the first laser base station (Fig. 1B, Ref. 10E, 10F), a vertical angle associated with the first laser base station (Fig. 1B, Ref. 10E, 10F)( FIG. 3A-3C is a flow chart illustrating horizontal and vertical sensing and positioning as illustrated in FIGS. 1 and 2), an azimuth reference angle associated with the first laser base station ( laser beam having a predetermined angle of spread, i.e., amount of divergence, .PHI. in the vertical direction. Of course, the invention is not limited to the use of prism 16 and conical reflector surface 18, and any other suitable means may be used to produce the angle of spread .PHI..), and coordinates associated with the first laser base station (The system includes preferably three horizontal fixed referent stations (hereinafter "fixed stations") 10A, 10B and 10C, although only two such stations must be used, and portable position sensor 40. For ease of explanation, horizontal fixed station 10A is located at point (0,0) on a Cartesian coordinate system.).
Claim 9
Lundberg et al. (5,100,229) discloses extracting location information associated with the first laser base station and second laser base station (Fig. 1B, Ref. 10E, 10F) from the detected first laser signal or second laser signal comprises determining a horizontal angle associated with the first laser base station based or second laser base station (Fig. 1B, Ref. 10E, 10F)( FIG. 3A-3C is a flow chart illustrating horizontal and vertical sensing and positioning as illustrated in FIGS. 1 and 2) on a modulation (a laser and a strobe transmitter) of the detected first laser signal or second signal.  
Claim 10
Lundberg et al. (5,100,229) discloses the detected first laser signal and second laser signal comprises a plurality of beams in an N shape (rotation of Datum) and extracting location information associated with the first laser base station and second laser base station (Fig. 1B, Ref. 10E, 10F) from the detected first laser signal comprises determining a vertical angle associated with the first laser base station or second laser base station (Fig. 1B, Ref. 10E,10F)  based on a time of receiving each of the plurality of beams of the detected first laser signal or second laser signals (The vertical angle is calculated using the same ratio as used in conjunction with the horizontal angles described above. This equation is (at point 86): ##EQU3## The vertical coordinate z is then determined by the following trigonometric algorithm).
Claim 11
Lundberg et al. (5,100,229) discloses extracting location information associated with the first laser base station and second laser base station (Fig. 1B, REF. 10E, 10F) from the detected first laser signal and second laser signal comprises demodulating (See Fig. 3C discloses a program that takes signal recovered from the pulsed signal) the detected first laser signal and second laser signal to determine coordinates and an azimuth reference angle associated with the first laser base station and second laser base station (Fig. 1B, Ref. 10E, 10F).  
Claim 12
 	Lundberg et al. (5,100,229) discloses he first laser base station and the second laser base station (Fig. 1B, REF. 10E, 10F) are calibrated to determine a respective position of the first laser base station and the second laser base station (The spatial positioning system includes a calibration sequence which must be followed before useful position information can be generated by the computer 46. The calibration sequence determines the x,y coordinates of the horizontal fixed stations 10A, 10B, 10C, and the x, y, z coordinates of the vertical fixed station 10D, and the offset calibration times of the rotation datums. The calibration sequence generates all necessary calibration information by successively placing the portable position sensor 40 in three points of known position. The offset calibration time is a time added or subtracted by the computer to the time labels corresponding to the rotation datum 12 of a horizontal fixed station (e.g., 10A). This time adjusts the time label to when the rotating laser beam is aligned with the straight line 13 connecting an alternate fixed station (e.g., 10B or 10C) from which position calculation will be generated. The time labels corresponding to the pair of fixed stations (e.g., 10A and 10B, or, 10A and 10C) are to be used to generate the coordinate information of the portable position sensor 40).  
Claim 13
 	Lundberg et al. (5,100,229) discloses detecting a first laser signal from another laser base station (Fig. 1B, Ref. 10E-G); extracting location information associated with the other laser base station (Fig. 1B, Ref. 10E-G) from the detected first laser signal (Col. 4, lines 14-31), the location information comprising coordinates and an Page 30 of 34Docket No. 13838.0748 azimuth reference angle associated with the other laser base station (Fig. 1B, Ref. 10E-G) and a horizontal and a vertical angle associated with the other laser base station (Fig. 1B, Ref. 10E-G)(Col. 4, lines 32-47; Col. 5, lines 5-16); determining a location of the laser base station based on the extracted location information associated with the other laser base station (a laser is projected from the BS at all times; its position is actually known, only the time offset and its position relative to another BS which is equivalent to the reference azimuth is obtained through the calibration); and projecting a second laser signal comprising the location of the laser base station to a laser receiver for determining a location of the laser receiver (Col. 10, lines 8-28).  
Claim 14
 	Lundberg et al. (5,100,229) discloses synchronizing a rotation of the laser base station (Fig. 1B, Ref. 10E-G) with a rotation of the other laser base station based on an amplitude and a timing of the detected first laser signal (Col. 10, lines 8-40).  
Claim 15
 	Lundberg et al. (5,100,229) discloses synchronizing a rotation of the laser base station (Fig. 1B, Ref. 10E-G) with the rotation of the other laser base station (Fig. 1B, Ref. 10E-G) based on the horizontal angle associated with the other laser base station (Col. 10, lines 8-40).  
Claim 16
 	Lundberg et al. (5,100,229) discloses a photo detection unit (Fig. 1B, Ref. 40) for detecting a first laser signal from another laser base station (Fig. 1B, Ref. 10E-G); a processor (Fig. 8, Ref. 46); extracting location information associated with the other laser base station (Fig. 1B, Ref. 10E-G) from the detected first laser signal (Col. 4, lines 14-31), the location information comprising coordinates and an azimuth reference angle associated with the other laser base station (Fig. 1B, Ref. 10E-G) and a horizontal and a vertical angle associated with the other laser base station (Fig. 1B, Ref. 10E-G)(Col. 4, lines 32-47; Col. 5, lines 5-16), and determining a location of the laser base station (Fig. 1B, Ref. 10E-G) based on the extracted location information associated with the other laser base station (Fig. 1B, Ref. 10E-G) (a laser is projected from the BS at all times; its position is actually known, only the time offset and its position relative to another BS which is equivalent to the reference azimuth is obtained through the calibration); andPage 31 of 34Docket No. 13838.0748 a laser transmission unit (Fig. 4, Ref. 12) for projecting a second laser signal comprising the location of the laser base station (Fig. 1B, Ref. 10E-G) to a laser receiver (Fig. 1B, Ref. 40) for determining a location of the laser receiver (Fig. 1B, Ref. 40) (Col. 10, lines 8-28).  
Claim 17
 	Lundberg et al. (5,100,229) discloses synchronizing a rotation of the laser base station (Fig. 1B, Ref. 10E-G) with a rotation of the other laser base station based on an amplitude and a timing of the detected first laser signal (Col. 10, lines 8-40).
Claim 18
 	Lundberg et al. (5,100,229) discloses synchronizing a rotation of the laser base station (Fig. 1B, Ref. 10E-G) with the rotation of the other laser base station (Fig. 1B, Ref. 10E-G) based on the horizontal angle associated with the other laser base station (Col. 10, lines 8-40). 
Claim 19
 	 Lundberg et al. (5,100,229) discloses a first laser base station (Fig. 1B, Ref. 10E) for projecting a first laser signal; a second laser base station (Fig. 1B, Ref. 10F) for projecting a second laser signal; and a laser receiver comprising: a photo detection unit (Fig. 1B, Ref. 40) for detecting the first laser signal and the second laser signal (The strobe pulse is received at the portable position sensor 40 and the time of reception, i.e., the time label of this pulse, is stored in computer 46 (at point 72). As the laser beam emitted by fixed station 10A sweeps the area, it eventually will strike the portable position sensor 40, and the time of this strike, i.e., its time label, will be stored in computer 46 (at point 74). As the laser completes a revolution, it again crosses the rotation datum and triggers a second strobe pulse (at point 76). The second strobe pulse is received by the portable position sensor and the time of reception is similarly recorded by the computer 46 (at point 78). It is important to note that this series of events simultaneously occurs for each of the other fixed stations and the portable position sensor.); a processor (Fig. 8, Ref. 46); and a memory to store computer program instructions, the computer program instructions when executed on the processor cause the processor (Fig. 8, Ref. 46) to perform operations comprising: extracting location information associated with the first laser base station (Fig. 1B, Ref. 10E) from the detected first laser signal; extracting location information associated with the second laser base station (Fig. 1B, Ref. 10F) from the detected second laser signal; and determining a position of the laser receiver (Fig. 1B, Ref. 40) based on the extracted location information associated with the first laser base station (Fig. 1B, Ref. 10E) and the extracted location information associated with the second laser base station (Fig. 1B, Ref. 10F) (Col. 10, lines 8-28).  
Claim 20
 Lundberg et al. (5,100,229) discloses the location information associated with the first and second laser base station (Fig. 1B, Ref. 10E, 10F) comprises a horizontal angle associated with the first laser base station (Fig. 1B, Ref. 10E, 10F), a vertical angle associated with the first laser base station (Fig. 1B, Ref. 10E, 10F)( FIG. 3A-3C is a flow chart illustrating horizontal and vertical sensing and positioning as illustrated in FIGS. 1 and 2), an azimuth reference angle associated with the first laser base station ( laser beam having a predetermined angle of spread, i.e., amount of divergence, .PHI. in the vertical direction. Of course, the invention is not limited to the use of prism 16 and conical reflector surface 18, and any other suitable means may be used to produce the angle of spread .PHI..), and coordinates associated with the first laser base station (The system includes preferably three horizontal fixed referent stations (hereinafter "fixed stations") 10A, 10B and 10C, although only two such stations must be used, and portable position sensor 40. For ease of explanation, horizontal fixed station 10A is located at point (0,0) on a Cartesian coordinate system.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 16, 2022